Order, Family Court, New York County (Leah Marks, J.), entered May 9, 1991, which after a fact finding and dispositional hearing, inter alia, terminated respondent-appellant natural father’s parental rights on the grounds of permanent neglect pursuant to Social Services Law § 384-b (7) (a), unanimously affirmed, without costs.
Having arranged regular visits between the incarcerated respondent and his child, repeatedly reminding respondent of the need to find a resource for the care of his child, and by attempting, with inadequate assistance from respondent, to identify such a suitable resource, the petitioning agency clearly fulfilled its obligation to use "diligent efforts to encourage and strengthen the parental relationship” between respondent and his son (Social Services Law § 384-b [7] [a]; see, Matter of Gregory B., 74 NY2d 77).
While we would favor a post-adoption relationship between the child and respondent in the instant circumstances, the Court of Appeals has stated that this alternative is not presently authorized. (Supra.) Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.